Title: From Thomas Jefferson to Stephen Van Rensselaer, 20 February 1825
From: Jefferson, Thomas
To: Van Rensselaer, Stephen


Sir
Monticello
Feb. 20. 25.
I thank you for the two copies of the Geological & Agricultural survey you have been so kind as to send me. it is a work of great extent and honorable to the private liberality by which it has been produced. indeed New York, by it’s private and public exertions is setting examples to us all of the wisest employments of our energies. we need however a preliminary lesson from her book, how to get rich enough to follow her great examples. one of the copies shall be deposited as you request in the Library of our University, which institution goes into operation on the 7th prox. Accept the assurance of my high respect & esteemTh: Jefferson